As filed with the Securities and Exchange Commission on January 28, 2015 1933 Act Registration No. 333-171933 1940 Act Registration No.811-22523 United States Securities and Exchange Commission Washington, D.C. 20549 FormN-1A Registration Statement Under the Securities Act of 1933 [] Pre-Effective Amendment No. [] Post-Effective Amendment No.38 [X] and/or Registration Statement Under the Investment Company Act of 1940 [] Amendment No.39 [X] Destra Investment Trust II (Exact name of registrant as specified in charter) One North Wacker, 48th Floor Chicago, Illinois 60606 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (630) 241-4200 Copy to: Rick Grove Destra Investment TrustII One North Wacker, 48th Floor Chicago, Illinois 60606 Morrison Warren, Esq. Chapman and Cutler LLP 111 West Monroe Street Chicago, Illinois 60603 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph (b) [X] on January 30, 2015 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. CONTENTS OF REGISTRATION STATEMENT This Post-Effective Amendment to the Registration Statement comprises the following papers and contents: The Facing Sheet Part A - Prospectus for Destra Focused Equity Fund; Prospectus for Destra Preferred and Income Securities Fund Part B - Statement of Additional Information for Destra Focused Equity Fund; Statement of Additional Information for Destra Preferred and Income Securities Fund Part C - Other Information Signatures Index of Exhibits Exhibits Prospectus January 30, 2015 Destra Focused Equity Fund Class Ticker Symbol ClassA DFOAX ClassC DFOCX ClassP* ClassI DFOIX *ClassP shares are not currently available for investors. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. NOT FDIC OR GOVERNMENT INSURED MAY LOSE VALUE
